                   UNITED STATES DISTRICT COURT
                     DISTRICT OF MASSACHUSETTS

MARIE BAPTISTE,                    )
MITCHELL MATORIN, and              )
JONATHAN DAPONTE,                  )
     Plaintiffs,
                                   )
           v.                      )      C.A. No. 1:20-cv-11335-MLW
                                   )
MICHAEL KENNEALY, in his           )
official capacity as               )
Secretary of the Executive         )
Office of Housing and              )
Economic Development, and          )
CHARLES BAKER, in his              )
Official Capacity as Governor      )
of the Commonwealth of             )
Massachusetts,                     )
     Defendants.                   )

                                ORDER

WOLF, D.J.                                           August 21, 2020

     It is hereby ORDERED that:

     1.   Essentially for the reasons explained at the August 4,

2020 hearing concerning the request of City Life/Vida Urbana,

Chelsea   Collaborative,   Inc.,   Lynn    United   For   Change,   and

Springfield No One Leaves to serve as amici curiae, among other

things (Dkt. No. 23), see Dkt. No. 53 at 90-99, the August 20,

2020 motions of MLBP (Dkt. No. 73) and the Boston Medical Center,

Children's Hospital Corporation, Health Care For All, Health Law

Advocates, the Public Health Law Watch, and UMass Memorial Health

Care (Dkt. No. 77) are DENIED, at least with regard to the pending

motions for preliminary injunction and to dismiss or stay (Dkt.
Nos. 2, 26), the hearings on which will begin on August 24, 2020.

See also Strasser v. Dooley, 432 F.2d 567, 569 (1st Cir. 1970)

(stating that "a district court lacking joint consent of the

parties should go slow in accepting . . . an amicus brief"); cf.

Daggett v. Comm'n on Gov'tal Ethics & Election Pracs., 172 F.3d

104, 113 (1st Cir. 1999) (court may consider that "the addition of

still more parties would complicate a case that badly needed to be

expedited").

      2.   At the August 24, 2020 hearing, the court will first

hear argument on defendants' motion for abstention (Dkt. No. 26)

and then on the issue of whether, for the purpose of the motion

for   preliminary   injunction   (Dkt.   No.   2),   plaintiffs   have   a

reasonable likelihood of success on the merits of their Contracts

Clause claim, both of which are fully briefed. The court may decide

these issues on August 24, 2020.




                                   2
